Name: Council Decision 2012/632/CFSP of 15Ã October 2012 amending Decision 2010/127/CFSP concerning restrictive measures against Eritrea
 Type: Decision
 Subject Matter: international affairs;  international trade;  defence;  Africa
 Date Published: 2012-10-16

 16.10.2012 EN Official Journal of the European Union L 282/46 COUNCIL DECISION 2012/632/CFSP of 15 October 2012 amending Decision 2010/127/CFSP concerning restrictive measures against Eritrea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 1 March 2010, the Council adopted Decision 2010/127/CFSP (1). (2) On 25 July 2012, the United Nations Security Council adopted Resolution 2060 (2012) thereby amending the arms embargo imposed by paragraph 5 of United Nations Security Council Resolution 1907 (2009). (3) Decision 2010/127/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The following paragraph is added to Article 1 of Decision 2010/127/CFSP: 4. Paragraphs 1 and 2 shall not apply to: (a) protective clothing including flak jackets and military helmets, temporarily exported to Eritrea by United Nations personnel, representatives of the media and humanitarian and development workers and associated personnel for their personal use only; (b) supplies of non-lethal military equipment intended solely for humanitarian or protective use, as approved in advance by the Committee established pursuant to UNSCR 751 (1992), the mandate of which was expanded by UNSCR 1844 (2008) ( the Sanctions Committee ).. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 15 October 2012. For the Council The President C. ASHTON (1) OJ L 51, 2.3.2010, p. 19.